Name: 82/194/EEC: Commission Decision of 12 March 1982 approving the plan for the accelerated eradication of classical swine fever presented by the Kingdom of the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  means of agricultural production;  environmental policy;  agricultural activity
 Date Published: 1982-04-03

 Avis juridique important|31982D019482/194/EEC: Commission Decision of 12 March 1982 approving the plan for the accelerated eradication of classical swine fever presented by the Kingdom of the Netherlands (Only the Dutch text is authentic) Official Journal L 089 , 03/04/1982 P. 0030 - 0030*****COMMISSION DECISION of 12 March 1982 approving the plan for the accelerated eradication of classical swine fever presented by the Kingdom of the Netherlands (Only the Dutch text is authentic) (82/194/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), and in particular Article 3 thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (2), and in particular Article 5 thereof, Whereas, by letter dated 8 December 1981, the Kingdom of the Netherlands has communicated to the Commission a plan for the accelerated eradication of classical swine fever; Whereas the plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3) and with Directive 80/1095/EEC and the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the EAGGF Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for the accelerated eradication of classical swine fever presented by the Netherlands is hereby approved. Article 2 The Netherlands shall bring into force with effect from 1 March 1982 the necessary laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 12 March 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 325, 1. 12. 1980, p. 5. (3) OJ No L 47, 21. 2. 1980, p. 11.